Citation Nr: 1125268	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-43 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a left ankle disability.  

2.  Entitlement to service connection for a left varicocele.  

3.  Entitlement to a rating in excess of 30 percent for anxiety disorder and posttraumatic stress disorder (PTSD) with associated depression, for the period from April 24, 2008 to April 12, 2009.

4.  Entitlement to a rating in excess of 50 percent for anxiety disorder and PTSD with associated depression, for the period from April 13, 2009 to June 7, 2009.

5.  Entitlement to a rating in excess of 50 percent for anxiety disorder and PTSD with associated depression, for the period from June 8, 2009.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 8, 2009.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to July 2005, and from July 2006 to April 2008.  He also has prior and subsequent service with the U.S. Army Reserve, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  While the RO denied the Veteran's claim for TDIU in a March 2010 rating decision, in light of the decision below to increase the Veteran's psychiatric disorder to 70 percent from June 8, 2009, and for the reasons set forth in the remand section of this decision, TDIU remains part and parcel of such claim.  Therefore, the issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's low back disability, diagnosed as acute lumbar strain and minimal degenerative disc disease of questionable clinical significance, is etiologically related to his period of active service, or any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by his service-connected left ankle disability.

2.  The evidence of record demonstrates that the Veteran's left varicocele preexisted his entry into active service.

3.  The evidence of record does not show that the Veteran's preexisting left varicocele has been aggravated by service or is otherwise related to service.

4.  For the period from April 24, 2008 to April 12, 2009, the evidence of record shows that Veteran's anxiety disorder and PTSD with depression has not been manifested by occupational and social impairment with reduced reliability and productivity. 

5.  For the period from April 13, 2009, to June 7, 2009, the evidence of record shows that Veteran's anxiety disorder and PTSD with depression is not manifested by occupational and social impairment with deficiencies in most areas.

6.  For the period from June 8, 2009, the evidence of record shows that the Veteran's anxiety disorder and PTSD with depression is manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as acute lumbar strain and minimal degenerative disc disease of questionable clinical significance, was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A left varicocele was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

3.  The criteria for a disability rating in excess of 30 percent for anxiety disorder and PTSD with depression, for the period from April 24, 2008 to April 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9413 (2010). 

4.  The criteria for a rating in excess of 50 percent for anxiety disorder and PTSD with depression, for the period from April 13, 2009, to June 7, 2009, are not met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9413 (2010).

5.  The criteria for a disability rating of 70 percent, but no higher, for anxiety disorder and PTSD with depression, for the period from June 8, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in May 2008, September 2008, April 2009, July 2009, and November 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Recently, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in the correspondence dated in May 2008, September 2008, April 2009, and November 2009.  A notice pursuant to Vazquez-Flores concerning notice in higher rating claims was provided in the correspondence dated in April 2009 and July 2009.  To the extent that these VCAA letters did not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment, such deficiencies have not prejudiced the Veteran.  These letters did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected psychiatric disorder.  Further, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating, which the Veteran has received, is all that is required.

In any event, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The Board also notes that some of the Veteran's service treatment records are missing from the claims file, and are evidently unavailable from the National Personnel Records Center (NPRC), the Veteran's U.S. Army Reserve unit, or the Veteran himself.  In November 2008, the RO made a formal finding of the unavailability of some of the Veteran's service treatment records wherein the search for a complete copy of the Veteran's service treatment records was detailed.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records are available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The duty to assist otherwise has been fulfilled as VA and private medical records relevant to these claims have been requested or obtained and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

VA law further provides that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Low Back

The Veteran seeks service connection for a low back disability.  In his July 2009 Notice of Disagreement, the Veteran contended that the June 2008 VA examiner was wrong when he found that the Veteran's low back condition had resolved in service and that there were no residuals.  In his November 2009 VA Form 9, Substantive Appeal the Veteran contended that he injured his lower left back in 2007 while on active duty while doing physical therapy for his left ankle.  


Service treatment records, which include private treatment records from Dr. G.B.B. and the Sport and Spine Clinic in Wausau, Wisconsin (during an active duty period of medical retention processing), reveal that in October 2007 the Veteran complained of low back pain for 4 or 5 days brought on by heavy weight lifting during physical therapy for his left ankle.  He was diagnosed with a lumbar sprain and referred to physical therapy for the left gluteal.  Service and private treatment records from this time period also show that the Veteran underwent physical therapy for his low back complaint and that by January 2008 his back pain had resolved.  In fact, a December 2007 private record noted that a physical therapist had recorded that the Veteran's low back was "totally resolved."  A January 2008 private treatment record from Dr. G.B.B. noted that the onset of the back pain had been acute and that all symptoms had resolved.  Dr. G.B.B. also signed a typewritten note in January 2008 to the effect that the Veteran had been under his care for lumbar strain which was now completely resolved.  He stated that the Veteran could return to full duty with no restrictions.  No discharge examination is found in the claims file.

The Veteran underwent a VA examination in June 2008, two months after discharge.  The Veteran denied any current low back problems.  He told the examiner that he had acute back strain in October 2007 while doing physical therapy but that it had completely cleared to his mind.  On examination, no low back disorder was revealed and it was noted that the Veteran had no symptoms for six months.  There was no history of sciatica, leg or back problems or current symptoms.  The VA examiner concluded that the lower back problem had resolved and that no low back diagnosis was warranted at that time.  

A June 2008 VA medical record noted that the Veteran had no current back complaints and there was no mention of any low back disability during the Veteran's July 2008 Persian Gulf War examination.

Post-service medical records do not document any complaints of low back pain until July 2009.  A July 2009 private medical record revealed that the Veteran's low back pain had an acute onset over the prior two weeks.  There was no radiation of pain and he was treated with chiropractic manipulation.  It was noted that symptoms were aggravated by exertion and prolonged sitting.  

A subsequent July 2009 VA medical record noted that the Veteran reported having low back pain aggravated with heavy lifting and that he said that his back pain began in December 2007 (while he was still on active duty).

An August 2009 private magnetic resonance imaging (MRI) scan revealed degenerative disc disease (DDD) affecting the lower thoracic spine and the lumbar spine with no disc herniation, protrusion or neural impingement.

An August 2009 VA medical record revealed that the Veteran was seen for follow-up of intermittent low back pain which was aggravated with very little exertion or lifting.  It also was noted that a recent MRI scan showed DDD was worse at the L5/S1 level.

In correspondence dated in September 2009, Dr. G.B.B., the Veteran's private care physician, stated that the Veteran had injured his back while in service in Iraq and that upon returning to the states he was referred to an orthopedic surgeon and then to fee-basis physical therapy.  Upon reevaluation in January 2008 (while still on active duty) the Veteran's range of motion had been restored and all symptoms were found to be resolved save minor tenderness.  Dr. G.B.B. noted that recently the Veteran was seen for low back pain with no obvious cause, except for the previously mentioned history of injury.  He added that the Veteran had been instructed to receive chiropractic manipulation to correct for the severe tightening of the gluteal muscles, thus equilibrating the length of the legs which would then begin to alleviate the suspected course of pain.

The Veteran underwent a VA examination in September 2009.  He told the examiner that he developed left low back pain in October 2007 while in service during physical therapy treatment for his left ankle while lifting weights.  After physical therapy for his back, the low back pain went away.  He was fine at discharge and at the time of his June 2008 VA examination.  He also said that when he wore body armor in service he would get sore, but he had no specific injury or trauma during that time.  He also said that he awoke in June or July 2009, more than one year after discharge, with left low back pain.  There was no injury or trauma and no radicular symptoms.  He complained of daily pain and discomfort and said that he was off work as a line supervisor at a cheese factory.  

On examination, normal posture and gait were noted.  Diagnosis was minimal DDD of the lumbosacral spine of questionable clinical significance.  The VA examiner also opined that it was less likely as not [less than a 50 percent probability] that any current low back disability was etiologically related to the low back strain sustained during service because the back strain in service was acute, short-lived, fully resolved and without trauma.  The examiner further explained that the Veteran did well until 14 to 15 months after discharge when he just woke up with back pain.  

An October 2009 VA medical record indicated that the Veteran had been referred to physical therapy for his low back complaint.  The Veteran told the therapist that his low back pain began when he woke up with pain one morning and that ever since this had gotten worse.  He also noted that this was similar to a back complaint he had in service in 2007.  Private medical records dated from December 2009 to January 2010 show physical therapy for low back pain.  

Another October 2009 VA medical record noted the Veteran's complaint of low back pain which he said began during active service in October 2007 when he was doing physical therapy for his fractured foot or ankle.  

The Veteran underwent a VA spine examination in August 2010.  He told the examiner that he felt his back pain in service came from physical therapy done to rehabilitate his left ankle.  He felt that the episode took one to two weeks to resolve in service and had been intermittent ever since.  He stated that the pain was always left-sided around the left sacroiliac joint.  

On examination, the Veteran's posture and gait were normal.  There were no abnormal spinal curvatures or spasms of the thoracolumbar sacrospinalis.  Diagnosis was acute lumbar strain.  The August 2010 VA examiner opined that it was less likely than not that current back symptoms were related to the acute lumbar strain diagnosed in service as acute mechanical back issues can completely resolve and were felt to have resolved at that time.  The examiner noted that acute illnesses can heal.  Further, the examiner also opined that it was less likely than not that there was any relation between his ankle and his back as current symptoms and acute intermittent lumbar strains are muscle-related and heal.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current low back disability, diagnosed as acute lumbar strain or minimal DDD of questionable clinical significance, was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of a lumbar sprain during service and that not all of the Veteran's service treatment records, including his discharge examination, have been associated with the claims file.  Mindful of the Board's heightened obligation under Cuevas and O'Hare when service treatment records are missing, the Board notes that only some of the Veteran's service treatment records are missing.  Moreover, private medical records from the Veteran's physician who treated him near the end of his period of active duty (while he was on medical retention processing) have been associated with the claims file and they clearly show that this lumbar strain had completely resolved before discharge from active duty.  

A VA examination two months subsequent to discharge supports this conclusion and the Veteran does not argue that the June 2008 VA examiner missed a low back disorder.  Further, medical records associated with the claims file do not show a diagnosis of minimal DDD of the lumbar spine until more than 12 months after discharge from active service.  There is no suggestion in the record, and the Veteran does not contend, that the Veteran developed any low back injury or disease during any period of ACDUTRA or INACDUTRA.  In view of the private and VA medical evidence noted above, and the VA orthopedic examinations of record, there is no persuasive evidence of continuity of symptomatology from active service to the July 2009 onset of the current low back disorder, and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current low back disability was caused by or was a result of his period of active service.  The opinions of the September 2009 and August 2010 VA examiners are persuasive that the Veteran's minimal DDD of the lumbar spine or acute lumbar strain is not related to active duty because these examiners had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a low back disability because there is no evidence in the record that any degenerative changes to the thoracolumbar spine developed within one year of the Veteran's separation from active duty in April 2008.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that the Veteran has been diagnosed with acute lumbar strain and minimal DDD of the lumbosacral spine of questionable clinical significance.  Therefore, even though the Veteran served in Kuwait and Iraq in 2006 and 2007, service connection for either disorder under the provisions of 38 C.F.R. § 3.317 for establishing service connection for an undiagnosed illness for veterans who served in the Southwest Asia theater of operations is not warranted.

The Board also notes that secondary service connection is not warranted for this claim.  The August 2010 VA examiner opined that it was less likely as not that the Veteran's low back condition was caused by his service-connected left ankle disability.  His conclusion also can be fairly read to support the proposition that it was less likely as not that the left ankle disability aggravated the low back condition beyond its normal progression because the examiner noted that the Veteran's current back symptoms and acute lumbar strain were muscle-related and do heal.  See 38 C.F.R. § 3.310.  In any event, there is no medical opinion to the contrary.  Therefore, the Veteran's claim for service connection for a low back disorder, to include as secondary to his service-connected left ankle disability, must be denied.  Thus, service connection for a low back disorder on a direct, secondary, or presumptive basis is not available in this case.

In reviewing the Veteran's claim the Board has reviewed his written statements and those of his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to the low back claim, his contention that his low back condition might be related to service or that he thought his low back condition might have been aggravated by his service-connected left ankle, while credible, is not persuasive in view of the medical opinions of the September 2009 and August 2010 VA examiners.  

Even if the Board determined that the Veteran was entitled to the provisions of 38 U.S.C.A. § 1154(b) as a combat veteran because he served in Iraq (see discussion in the next section), his lay testimony regarding wearing body armor disclosed no specific back injury or trauma.

Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis, the factual question of whether his low back condition can be attributed to his in-service experiences, or the causal question of whether physical therapy for, or the condition of, the left ankle has aggravated the condition of his lumbar spine.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.

Given the absence of persuasive evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a low back disorder that was incurred as a result of his period of active service or that is secondary to his service-connected left ankle disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for a low back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Left Varicocele

The Veteran seeks service connection for a left varicocele.  In his August 2009 Notice of Disagreement, the Veteran contended that he was sound and fit when he entered active duty and the fact that he subsequently developed a left varicocele should indicate to a reasonable person that it must have developed while he was on active duty.  The Veteran also stated that he did not seek treatment for this condition while in service as he really did not understand what it was, but that it still bothered him and caused pain and discomfort.  In his November 2009 VA Form 9, Substantive Appeal the Veteran stated that while on active service in 2007 at Fort Knox he noticed "something," but never had treatment because he did not know what it was at the time and he did not know what to do about it.  He denied ever having a varicocele before service and did not know where the idea developed that he had told three providers that he had a varicocele before service.

Available service treatment records do not show any treatment for or complaints of a left varicocele.  While no discharge examination is found in the claims file, an examination dated in March 2007, approximately one year before discharge, showed no abnormalities of the genitourinary system.

The Veteran underwent a VA examination in June 2008, two months after discharge.  He denied dysuria, nocturia, hematuria and erectile dysfunction.  The Veteran told the examiner that he had a left varicocele before entering military service and had been "reassured" pre-service.  The examiner noted that the Veteran had a moderate left varicocele.

A June 2008 VA medical record noted that the Veteran had an abnormal scrotum, was a normal circumcised male, patent meatus, with bilaterally descended testicles with 'bag of worms' texture on the left side, supporting a varicocele.  

A July 2008 Persian Gulf War examination confirmed the presence of a left varicocele, but no symptomatology was noted.

The Veteran underwent a VA genitourinary examination in September 2009.  On examination, while the Veteran had a normal testicles exam, a nontender grade II left varicocele was diagnosed in an examination of the left epididymis/spermatic cord/and scrotum area.  The VA examiner opined that it was more likely than not that the Veteran's left varicocele initially manifested prior to discharge from service and prior to enlistment in service.  She also stated that it was less likely as not that there was any permanent aggravation from service.  She noted that the Veteran told three separate medical providers that he had a varicocele before service and that no treatment was indicated.  Further, there were no symptoms during service and none were reported afterwards.  Therefore, she found no evidence of any permanent aggravation of this pre-service condition.  Moreover, the VA examiner found this history typical of varicoceles where 10 percent to 25 percent of adolescent males are found to have a varicocele.  In addition, the Veteran's Grade II varicocele is nonvisible on inspection but palpable on standing.  Even though VA lacks all of the Veteran's service treatment records, the examiner noted that all of the available evidence indicated that the Veteran's left varicocele was a pre-service condition without permanent aggravation.

Based on a review of the evidence of record, the Board finds that service connection for the Veteran's left varicocele is not warranted in this case.  Initially, as noted above, the Board notes that not all of the Veteran's service treatment records are associated with the claims file, including his enlistment examination for the U.S. Army Reserve or for when he first entered active duty in March 2005 or later in July 2006.  In light of the Veteran's missing service treatment records, judicial case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran; however, it does not lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  It is indeed unfortunate that not all of the Veteran's service treatment records are available.  However, a review of all available service treatment records shows no notation of, or treatment for, any left varicocele disorder.

In addition, there is information found in the claims file suggesting that the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  
The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

In this case, the Veteran's DD Form 214 states that he served in an imminent danger pay area and that he served in Kuwait and Iraq from September 2006 to February 2007.  It does not list decorations or badges showing that the Veteran participated in actual combat while stationed in Iraq.  However, according to the July 2008 Persian Gulf War examination, the Veteran served approximately five months in Ramadi, Iraq, with the 321st Combat Engineers and was assigned to route clearance.  A July 2008 VA medical record revealed that the Veteran indicated to a social worker that his unit lost one soldier as a result of an IED explosion and that he witnessed other IED explosions as well as incoming small arms fire.  In addition, the Veteran has been service connected for anxiety disorder and PTSD with associated depression.  In any event, the Board need not resolve this issue because the Veteran's lay testimony about the presence or treatment of his left varicocele disorder is not directly related to any of the circumstances, conditions, or hardships of service as a combat engineer in Iraq.  See 38 U.S.C.A. § 1154(b).  Rather, the Board finds that the usual rules governing lay evidence of a claimant are applicable in this case.  

The Veteran alleges that he was sound and fit when he entered active duty and the fact that he subsequently developed a left varicocele should indicate to a reasonable person that it must have developed while he was on active duty.  However, available service treatment records and examinations do not contain any references to a varicocele.  Post-service examinations do not support his view that this disorder developed while on active duty.  The June 2008 VA examination noted that he had a left varicocele before entering military service and had been "reassured" pre-service.  The September 2009 VA examiner noted that the Veteran had told other examiners that he had a varicocele before entering military service.  While a detailed examination of the record may not show that the Veteran had told three separate medical providers that his varicocele preexisted service, as documented by the September 2009 VA examiner, the available evidence, in spite of the Veteran's denial, shows that the Veteran's left varicocele clearly and unmistakably preexisted the Veteran's periods of active duty.  

The June 2008 VA examiner, two months after discharge from active duty, recorded that the Veteran's left varicocele preexisted military service and the September 2009 VA examiner agreed, in part, because such a history is typical for 10 percent to 25 percent of adolescent males.  She also noted that the Veteran's left varicocele was not visible on inspection but was palpable on standing.  Invisibility on inspection explains the lack of any notation of a varicocele in the available service treatment records.  Moreover, the Veteran's denial of a preexisting condition is not credible in view of the recited evidence and the fact that he did not seek service connection for this disorder until he was notified in an August 2008 rating decision that the June 2008 VA examination had noted the varicocele disorder and invited his subsequent claim for service connection.

In view of the fact that the Veteran's left varicocele preexisted his entrance into active duty, any presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

The Veteran's available service treatment records are negative for any medical evidence, findings, or opinions that the Veteran's left varicocele was aggravated by his two periods of active duty.  As noted above, the Veteran's service treatment records are negative for any complaints or treatments related to the scrotum.  As found by the September 2009 VA examiner, there was no evidence in the record of an increase in severity of the Veteran's varicocele disorder during active duty beyond the natural progression of the condition.  The Board notes here that even temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened, and the evidence in the claims file does not even make this showing.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Therefore, the Board finds that medical records from active duty and post-service private and medical records show by a preponderance of the evidence that the Veteran's preexisting left varicocele was not aggravated by his periods of active duty and service connection is not warranted.  

Where a determinative issue involves medical causation, or a medical diagnosis, or aggravation, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinion addressing aggravation of the Veteran's left varicocele during active duty is against the claim.  While the Veteran is certainly competent to describe what he experienced during service, any contentions by the Veteran that his left varicocele was aggravated during service are deemed not credible or persuasive in view of the September 2009 VA examiner's medical opinion on the lack of any medical evidence during service of aggravation beyond the normal progression of the disease.  In this case there is no indication that the Veteran or his representative possess the requisite medical knowledge or education to render a probative opinion involving aggravation, a medical diagnosis, or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In addition, any claim that direct service connection is warranted for this claim based on service incurrence during a period of active duty, ACDUTRA or INACDUTRA fails because of the opinion of the September 2009 VA examiner who found that it was more likely than not that the Veteran's left varicocele initially manifested prior to enlistment.  

The Board also notes that the Veteran has been diagnosed with a left varicocele.  Therefore, even though the Veteran served in Kuwait and Iraq in 2006 and 2007, service connection for this disorder under the provisions of 38 C.F.R. § 3.317 for establishing service connection for an undiagnosed illness for veterans who served in the Southwest Asia theater of operations is not warranted.

For all the foregoing reasons, the Board finds that service connection for a left varicocele must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran's psychiatric disorder rating has been adjudicated pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010), for rating an anxiety disorder.

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. 4.126(a) (2010).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social and occupational functioning, but generally functioning pretty well with the subject having some meaningful interpersonal relationships.

Anxiety Disorder and PTSD with Depression

Historically, the Veteran was granted service connection for anxiety disorder with features of PTSD in an August 2008 rating action and awarded an initial 10 percent disability rating, effective April 24, 2008.  The Veteran filed his current claim for increase in April 2009 because of his anxiety and nightly trouble sleeping.  In a June 2009 rating decision, the RO increased the disability rating from 10 percent to 30 percent for his anxiety disorder and PTSD with associated depression, effective April 13, 2009.  In a July 2009 rating action, an earlier effective date for this increased rating was granted because it was found that a clear and unmistakable error had been made in the June 2009 rating decision and that the 30 percent rating was effective April 24, 2008.  

In a July 2009 Notice of Disagreement, the Veteran contended that his service-connected mental condition warranted a higher rating, at least 50 percent.  He acknowledged that he had not undergone counseling since active duty, but that he was going to start in the near future.  He claimed that he was totally a different person since returning from Iraq and that though he worked full-time he had difficulty with concentration, loud noises, depression, and speaking with anyone about his military experiences.  In a subsequent October 2009 rating action and Statement of the Case, the Veteran was granted an increase in the disability rating of his anxiety disorder and PTSD with associated depression from 30 percent to 50 percent, effective April 13, 2009, the date of his claim for an increased rating.  In his November 2009 VA Form 9, Substantive Appeal the Veteran contended that his disability rating should be increased beyond 50 percent as he had not been working since August 2009 because of his PTSD and the Army Reserve had given him three months off drilling because of his condition.  

From April 24, 2008 to April 12, 2009

The Veteran underwent a VA mental examination in June 2008.  He complained of worse symptoms when he was first discharged from active duty in April 2008, but said that in the last few months his symptoms had diminished somewhat.  Diagnosis was anxiety disorder, not otherwise specified, with features of PTSD with a GAF score of 70.  The VA examiner opined that the Veteran did not quite meet the criteria for a PTSD diagnosis, but that he had experienced events in Iraq which were potentially life-threatening and which he re-experienced in daily thoughts and occasional combat-related nightmares.  There also was evidence of irritability, a quick temper with other people, military-like expectations of a high level of performance from others, and some inability to get along well with co-workers.  There was no evidence that his symptoms had disrupted family relationships or leisure activities.  Prognosis for continued improvement was noted as good.

Based on the evidence of record for this time period, the Board finds that the Veteran's acquired psychiatric disorder does not warrant a disability rating in excess of 30 percent for the period from April 24, 2008 to April 12, 2009.  Most of the symptoms listed in Diagnostic Code 9413 for a 50 percent rating are not met. There is no evidence that the Veteran suffered from flattened affect.  His affect rather was characterized in the June 2008 VA examination as generally appropriate to the content of the discussion.  There also is no evidence that his speech was circumstantial, circumlocutory, or stereotyped.  Instead, the examiner noted speech normal in rate and flow, without loose associations.  Absent from the record for this time period is any objective indication of impaired judgment, impaired abstract thinking, or difficulty understanding complex commands.  Also absent from the record for this time period is any objective indication that the Veteran experienced panic attacks more than once per week.  According to the report of the June 2008 VA examiner, the Veteran denied panic or anxiety attacks.  

The Board acknowledges that there is evidence that the Veteran manifests a few of the symptoms listed in Diagnostic Code 9413 for a 50 percent disability rating.  In the June 2008 VA examination he reported occasional problems with forgetfulness and sometimes lost his train of thought during conversation when he was distracted with other thoughts.  While his long-term memory and concentration were good, the Veteran thought that it was a little bit harder for him to concentrate now than it was before he served in Iraq.  With respect to disturbances of motivation and mood, the Veteran denied depression symptoms, said that his energy level was good, and his interest in normal activities remained strong.  With respect to difficulty in establishing and maintaining effective work and social relationships, the Veteran denied problems with going to public places or difficulty in being around crowds, but indicated that his attitude toward other people, including co-workers, had changed and noted a quick temper and irritability.  

Overall, however, this evidence that the Veteran manifests a few of the symptoms listed in Diagnostic Code 9413 for a 50 percent disability rating is outweighed by the evidence that he does not manifest most of these listed symptoms.  His symptoms accordingly are most similar to those contemplated by a 30 percent disability rating.

The Board also acknowledges that some of the Veteran's self-reported symptoms are not listed in Diagnostic Code 9413 for a disability rating of 50 percent.  These symptoms include sleeping difficulties (including nightmares and bad dreams), a reexperience of Iraq memories in daily thoughts, and military-like expectations of a high level of performance from others.  Such symptoms concededly cause some occupational and social impairment.  However, they are not of the type and degree that are indicative of such impairment with reduced reliability and productivity.  At best, the symptoms are commensurate with the assigned 30 percent disability rating.

The Veteran's GAF score for this time period reveals a level of functioning that more closely approximates the criteria contemplated by a 30 percent disability rating rather than a 50 percent disability rating.  As noted above, a score of 70 was given on the June 2008 VA examination, which is indicative of no more than mild symptoms or some difficulty in occupational or social functioning.  

For each of the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's entitlement to a disability rating in excess of 30 percent for anxiety disorder and PTSD with associated depression for the period from April 24, 2008 to April 12, 2009.  

From April 13, 2009 to June 7, 2009

As noted above, the Veteran filed his current claim for an increased rating on April 13, 2009.  There is no private or VA medical evidence related to the Veteran's service-connected anxiety disorder and PTSD with associated depression for the period from April 13, 2009, to June 7, 2009, the day before his VA mental disorders examination entitling him to a rating higher than the 50 percent rating awarded in the October 2009 rating determination for this time period.  

Given the lack of any evidence in the record for this time period, the Board finds that the Veteran does not warrant a disability rating in excess of 50 percent for his psychiatric disorder for the period from April 13, 2009 to June 7, 2009.  Numerous symptoms listed in Diagnostic Code 9413 for a 70 percent rating were not met during this period.  For example, there is no evidence that the Veteran neglected his personal appearance and hygiene; no evidence that his speech was intermittently illogical, obscure, or irrelevant; no evidence of obsessional rituals which actually interfere with routine activities; no evidence of suicidal ideation; no evidence of spatial disorientation; no evidence of difficulty in adapting to stressful circumstances; no evidence of daily panic attacks or depression; and no evidence of impaired impulse control.  In light of this lack of medical evidence for the time period in question, including any assigned GAF score, the Board cannot conclude that the Veteran is entitled to a disability rating in excess of 50 percent for the period from April 13, 2009 to June 7, 2009.  

From June 8, 2009

The Veteran underwent a VA mental examination on June 8, 2009.  The examiner reported that the Veteran's symptoms had evolved such that he now met all the criteria for a diagnosis of PTSD.  On examination, the Veteran manifested a blunt affect, a depressed mood, immediate memory problems, several symptoms of depression, including loss of interest and anhedonia, social isolation, sporadic appetite, sporadic and quick mood changes from calm to angry, and low energy.  There were no delusions or hallucinations, no obsessive rituals, no violence, and no suicidal or homicidal ideation.  

The examiner noted that the Veteran was very socially isolated, with no contact with friends and with a strained relationship with his fiancée.  It also was noted that the Veteran had severe temper problems, had lost interest in normal activities, and preferred to be alone as much as he could.  The June 2009 VA examiner felt that the Veteran met the criteria for a 70 percent rating.  This was based on the Veteran's harsh judgment of others for trivial mistakes or even for laughing, his preoccupation with combat experiences, his self-isolation and anger with others, moodiness, difficulty concentrating on classes, and trouble with co-workers and with staying calm on the job.  A GAF score of 48 was assigned.  

A July 2009 VA psychiatric assessment noted the Veteran's lack of concentration, irritability, loss of memory, and anxiety in restaurants.  It also was noted that he had no panic attacks and no suicidal ideation.  The Veteran had a good support system, including some of his siblings from a large family and his fiancée.  

August 2009 VA medical records noted the Veteran's potential for suicide ideation.  He reported passing thoughts about suicide, approximately once a week.  A sullen, flat affect was noted as well as slower speech, possibly due to anti-depressant medication.  

The Veteran's GAF scores were noted in VA medical records dated from September 2009 to June 2010 and ranged between 45 and 55.  

A September 2009 VA mental health medication management record noted the Veteran's poor hygiene as he was not well groomed.  It also was noted that the Veteran was irritable most of the time and had a blunted affect.  

An October 2009 VA medical record of an individual psychotherapy session noted that the Veteran had a major breakdown at work and had not been back since.  He was trying to attend classes, had started therapy for his PTSD, and was living with his girlfriend.  An episode of amnesia or blackout was also noted when he took sleeping pills and muscle relaxers.  He also said that he had struck his girlfriend during a bad dream.  

December 2009 VA medical records noted that the Veteran had transient thoughts about death, but denied any overt suicidal ideation, and that he went off his medication for two days because he thought that would calm him.

VA medical records dated in January 2010 noted that the Veteran's fiancée had taken over management of his medications after he had overmedicated in anger at the comments of a family member.  He denied any suicidal ideation.  It also was noted that he jumped on a slow moving train and took a ride for one block.  He acknowledged this was risky behavior and said that he was uncertain why he did this.  

VA medical records dated in March 2010 noted that the Veteran had quit his job and was focusing on school; that he admitted to social avoidance; and that he had completed immersion therapy and was stable on medication but wanted to be off medication.  

An April 2010 VA mental health record noted that the Veteran had moved back with his brother and had quit taking two drugs.  


VA mental health treatment records dated in June 2010 noted that the Veteran was restarted on Prazosin; that he had finished a semester of school with average grades; that he had fewer nightmares; and that he felt "fake" speaking with a paid social worker about any mental problems.  He stated that he had "made it out alive" from Iraq and that was good enough for the Veteran.  He denied suicidal or homicidal ideation, but was noted as fidgety with a constricted affect.  

The Veteran underwent a further VA mental examination in August 2010.  An ongoing worsening PTSD was noted that now included symptoms of significant major depressive disorder with symptoms of lethargy, poor self esteem, sadness, cognitive constriction, helplessness, and social avoidance.  It was noted that the Veteran had an "on and off again" relationship with his girlfriend and had no children, but that he did have one close buddy from Iraq.  Otherwise, his social relationships were marked as poor and it was noted that he had lots of angry breakups due to his PTSD, although there was no violence.  A psychosocial history noted that the Veteran had virtually no outside activities or leisure pursuits but "flatlined" most of the day and was sedentary and unproductive.  The examiner also asserted that the Veteran had discontinued SSRIs [selective serotonin reuptake inhibitors] and noted that the Veteran had not appeared to have given them an adequate trial, especially in combination with pain medication.  

On examination, it was noted that the Veteran had chronic daily PTSD symptoms of moderate severity.  The examiner reported that moderate symptoms were reflected in the psychometric test scores.  The Veteran's general appearance reflected a lack of concentration on appearance.  His speech was soft, hesitant and impoverished.  Affect was flat and his mood was described as hopeless and dysphoric.  Daily but vague suicidal ideation was noted as well as minimal productivity and the impression that the Veteran did not understand the outcome of his behavior.  Sleeping problems and nightmares were noted and some anxiety or panic attacks in anticipation of going into work.  He had no homicidal thoughts or hallucinations and impulse control was noted as fair.  His memory was described as mildly impaired.  There were no episodes of violence recorded.  Diagnosis was chronic PTSD and moderate major depressive disorder with a GAF score of 55 assigned.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's anxiety disorder and PTSD with associated depression, for the period from his VA examination on June 8, 2009, was manifested by occupational and social impairment with deficiencies in most areas.  The evidence of record for this time period shows that the Veteran exhibited near continuous depression and difficulty in adapting to stressful circumstances as he stopped going to work.  The June 2009 VA examiner opined that the Veteran met the criteria for a 70 percent rating as he found deficiencies in the Veteran's harsh judgment of others for trivialities, his self-isolation, his preoccupation with combat experiences, moodiness, and difficulty in concentrating on classes and staying calm on the job.  Other records noted above, and the August 2010 VA examination, show problems with self-medication, markedly diminished interest or participation in significant activities, minimal productivity, poor self-esteem, lethargy, cognitive constriction, estrangement from others, difficulty sleeping, and a vague suicidal ideation.  

The Board also notes that the GAF scores assigned since June 8, 2009 range from 45 to 55.  As noted above, these scores encompass both moderate and serious symptoms of occupational and social functioning.  

The evidence of record for this time period does not show that the Veteran's symptoms of anxiety disorder and PTSD with associated depression were reflective of the criteria for the next higher rating of 100 percent, which requires total occupational and social impairment.  With the exception of personal hygiene, the Veteran did not exhibit any of the symptoms contained in the criteria for the assignment of a 100 percent rating outlined above.  During the period from June 8, 2009, there was no objective evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In addition, information in the claims file shows that the Veteran generally enjoys a good relationship with a supportive girlfriend and brother.  



While the August 2010 VA examiner did not clearly indicate whether he believed that the Veteran met the criteria for a 50 percent or 70 percent disability rating, the Board notes that the Veteran's symptomatology during this time period does not meet all of the criteria for either the 50 percent or the 70 percent rating.  For example, the medical evidence recited above showed that the Veteran had problems with anger management, irritability, and a vague suicidal ideation, but that he had no problems with violence, inappropriate behavior, alcohol, or substance abuse.  The Board finds that the symptomatology described in the medical and lay evidence are more consistent with the rating criteria for the 70 percent rating.  The Board will resolve all reasonable doubt in this matter and grant the Veteran the higher of the two possible ratings

Thus, based on the evidence found in the record and recited above, the Board finds that a 70 percent rating, but no higher, for anxiety disorder and PTSD with associated depression is warranted for the period from June 8, 2009.  

Conclusion

Based upon the guidance of the Court in Hart, the Board has considered whether a further staged rating is appropriate for the Veteran's higher rating claim decided herein.  However, in the present case, the Board has determined that the Veteran's symptoms related to his service-connected psychiatric disorder remained nearly constant for the several time periods already determined in this appeal, and a staged rating of 70 percent has been granted for the period since June 8, 2009.  As such, a further staged rating for this claim on appeal is not warranted.  

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher rating claim.  However, as the issue of entitlement to a TDIU necessarily encompasses the same matter, and the issue of a TDIU is being remanded for further development, the Board need not now decide the Veteran's entitlement to any extraschedular consideration.


ORDER

Service connection for a low back disability, to include as secondary to a left ankle disability, is denied.

Service connection for a left varicocele is denied.

Entitlement to a rating in excess of 30 percent for anxiety disorder and PTSD with associated depression, for the period from April 24, 2008 to April 12, 2009, is denied.

Entitlement to a rating in excess of 50 percent for anxiety disorder and PTSD with associated depression, for the period from April 13, 2009 to June 7, 2009, is denied.

Entitlement to a 70 percent rating, but no higher, for anxiety disorder and PTSD with associated depression, for the period from June 8, 2009, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required as to the issue of entitlement to a TDIU from June 8, 2009.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

As was briefly noted in the Introduction section of this decision, the RO denied the Veteran's claim for TDIU in a March 2010 rating decision.  While the March 2010 rating decision was not specifically appealed, as the Board has increased the Veteran's disability rating for a psychiatric disorder to 70 in the decision herein on the basis of there being occupational and social impairment in most areas, such rating raised the issue of TDIU on the basis of the record as is part and parcel of the psychiatric disorder claim.  Rice, Supra.  The evidence of record indicates that the Veteran has been unemployed during the latter time period of this appeal.  However, it is unclear to the Board whether this unemployment was the result of the Veteran's service-connected disabilities or due to some other cause.

The record shows that the Veteran is not working.  Previously, the Veteran's service-connected disabilities did not satisfy the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  However, in view of the assignment herein of the 70 percent disability rating for the Veteran's service-connected psychiatric disorder, the Veteran meets the minimum criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) as of June 8, 2009.

Though the RO previously denied the Veteran's claim for a TDIU in a March 2010 rating decision, the Board notes that it did so while the Veteran's psychiatric disorder appeal was pending and before the August 2010 VA examination and the  70 percent rating was granted.  Therefore, the Board is uncertain whether the Veteran could now be entitled to the award of TDIU.

In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU component of the increased rating claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v.  Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of what evidence would substantiate his claim for entitlement to a TDIU from June 8, 2009.  Apart from other requirements applicable under the VCAA, the RO/AMC will comply with any directives of the Veterans Benefits Administration.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).

2.  The RO/AMC will review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of any appropriate VA employability examinations and/or social and industrial surveys, 

3.  The RO/AMC will then readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


